DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the application filed on 03/02/2020. Claims 1-20 are presented in the case. Claims 1, 11, and 18 are independent claims.

Priority
Applicant's claim for the benefit of a prior-filed Provisional application No. 62/356,321, filed June 29, 2016 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10620789.

In the table below, the left side is parts of claims 1-20 in the current application while the right side is the claims and text that conflict with the parts of claims 1-20.
16/806,605 (Present application)
US Patent 10620789
1. A method performed by a computing system, the method comprising:




generating a to-do list user interface comprising 
a user actuatable list element corresponding to a particular entry on a to-do list associated with a user, and a user input mechanism actuatable to perform a to-do list management function comprising at least one of:


adding a new entry on the to-do list;
deleting an existing entry on the to-do list; or
modifying an existing entry on the to-do list;
generating an agenda associated with the user, the agenda comprising an agenda item having an associated time period;
detecting a flick gesture on the user actuatable list element on the to-do list user interface; and




adding, based on the detected flick gesture, an agenda item to the agenda associated with the user, the added agenda item corresponding to the particular entry on the to-do list.
A computing system, comprising:
at least one processor; and
memory storing instructions executable by the at least one processor, wherein the instructions, when executed, configure the computing system to:
generate a to-do list user interface comprising:
a set of user actuatable list elements, each user actuatable list element corresponding to an entry on a to-do list associated with a user; and
user input mechanisms that are actuatable to perform to-do list 
adding a new entry on the to-do list;
deleting an existing entry on the to-do list; or
modifying an existing entry on the to-do list;
generate an agenda associated with the user, the agenda comprising a set of agenda items, each agenda item assigned to a time period;
detect a user flick gesture on a given user actuatable list element on the to-do list user interface, the given user actuatable list element corresponding to a given entry on the to-do list associated with the user; and
add, based on the detected flick gesture, an agenda item to the agenda associated with the user, wherein the added agenda item corresponds to the given entry on the to-do list.


removing the particular entry from the to-do list based on the detected flick gesture; and
generating an updated to-do list user interface without the user actuatable list element corresponding to the particular entry.
4. The computing system of claim 3 wherein the instructions configure the computing system to:
list entry deletion logic configured to remove the given entry from the to-do list and generate an updated to-do list user interface without the given user actuatable list element corresponding to the given entry.
3. The method of claim 1, and further comprising:
generating an agenda user interface comprising a user actuatable agenda element corresponding to each agenda item on the agenda associated with the user.
2. The computing system of claim 1 wherein the instructions configure the computing system to surface the agenda with an agenda interface that has a user actuatable agenda element corresponding to each agenda item on the agenda interface.
4. The method of claim 3, and further comprising:

detecting a flick gesture on a given user actuatable agenda element on the 
in response to the detected flick gesture on the agenda user interface, adding an entry on the to-do list, for the given agenda item.

detect a user flick gesture on a given user actuatable agenda element on the 
in response to the detected flick gesture on the agenda interface, generate a control signal to add an entry on the to-do list, for the given agenda item on the agenda.

removing the given agenda item from the agenda; and
generating an updated agenda user interface without the given user actuatable agenda element corresponding to the given agenda item.
5. The computing system of claim 3 wherein the instructions configure the computing system to:
remove the given agenda item from the agenda and generate an updated agenda interface without the given user actuatable agenda element corresponding to the given agenda item.
6. The method of claim 5, and further comprising:
identifying a creator of each agenda item; and
generating an ownership indicator corresponding to each agenda item indicative of the identified creator of the corresponding agenda item.
6. The computing system of claim 5 wherein the instructions configure the computing system to:
identify a creator of each agenda item and generate an ownership indicator corresponding to each agenda item indicative of the identified creator of the corresponding agenda item.

identifying a creator of the given agenda item in response to detection of the flick gesture on the given user actuatable agenda element;
determining whether the creator of the given agenda item is the user; and
processing the flick gesture detected on the given user actuatable agenda element based on the determination.
7. The computing system of claim 5 wherein the instructions configure the computing system to:
identify a creator of the given agenda item in response to detection of the flick gesture on the given user actuatable agenda element;
determine whether the creator of the given agenda item is the user; and
process the flick gesture detected on the given user actuatable agenda element based on the determination.
8. The method of claim 7, and further comprising:
inhibiting removal of the given agenda item from the agenda in response to determining that the creator of the given agenda item is not the user.
8. The computing system of claim 7 wherein the instructions configure the computing system to inhibit removal of the given agenda item from the agenda in response to determining that the creator of the given agenda item is not the user.
9. The method of claim 1, and further comprising:
identifying a set of suggested times for the agenda item;

selecting one of the suggested times based on user actuation of the time selection user input mechanism; and
configuring the agenda item, added to the agenda associated with the user, with the selected one of the suggested times.

identify a set of suggested times for the agenda item

select one of the suggested times based on user actuation of the time selection user input mechanism; and
configure the agenda item, added to the agenda associated with the user, with the selected one of the suggested times.

identifying the set of suggested times based on information that identifies free time slots in the agenda associated with the user.
10. The computing system of claim 9 wherein the instructions configure the computing system to:
identify the set of suggested times based on information that identifies free time slots in the agenda associated with the user.
11. A computer-implemented method comprising:






generating a representation of a to-do list, associated with a user, with a list entry corresponding to each entry on the to-do list;

generating a representation of an agenda, associated with the user, on an agenda interface, with a user actuatable agenda element corresponding to each agenda item on the agenda; and


detecting a flick gesture on a given agenda element, on the agenda interface, corresponding to a given agenda item;
identifying a creator of the given agenda item;
determining whether the creator of the given agenda item corresponds to the user; and

A computing system, comprising:
at least one processor; and
memory storing instructions executable by the at least one processor, wherein the instructions, when executed, provide:

an agenda management system configured to generate a representation of an agenda, associated with the user, on an agenda interface, with a user actuatable agenda element corresponding to each agenda item on the agenda; and
interaction logic configured to:
detect a user flick gesture on a given agenda element, on the agenda interface, corresponding to a given agenda item;
identify a creator of the given agenda item;
determine that the user corresponds to the creator of the given agenda item; and

in response to the detected user flick gesture and based on the determination 

generating a to-do list user interface with a user actuatable list element corresponding to each entry on the to-do list.
12. The computing system of claim 11 wherein the to-do list management system is configured to surface the to-do list with the to-do list interface with a user actuatable list element corresponding to each list entry on the to-do list interface.
13. The computer-implemented method of claim 12, and further comprising:
detecting a flick gesture on a given user actuatable list element on the to-do list user interface corresponding to a given entry on the to-do list; and
in response to the detected flick gesture, adding an agenda item to the agenda, for the given entry on the to-do list.
13. The computing system of claim 12 wherein the to-do list management system comprises:
agenda interaction logic that detects a user flick gesture on a given user actuatable list element on the to-do list interface corresponding to a given entry on the to-do list, and in response to the detected flick gesture, generates a control signal to control the agenda management 

removing the given entry from the to-do list; and
generating an updated to-do list user interface without the given user actuatable list element corresponding to the given entry.
14. The computing system of claim 13 wherein the to-do list management system comprises:
list entry deletion logic configured to remove the given entry from the to-do list and generate an updated to-do list user interface without the given user actuatable list element corresponding to the given entry.
15. The computer-implemented method of claim 11, and further comprising:
removing the given agenda item from the agenda; and
generating an updated agenda interface without the given user actuatable agenda element corresponding to the given agenda item.
15. The computing system of claim 11 wherein the agenda management system comprises:
agenda item removal logic configured to remove the given agenda item from the agenda and generate an updated agenda interface without the given user actuatable agenda element corresponding to the given agenda item.

inhibiting removal of the given agenda item from the agenda in response to determining that the creator of the given agenda item is not the user.
16. The computing system of claim 15 wherein the agenda item removal logic is configured to:
inhibit removal of the given agenda item from the agenda in response to determining that the creator of the given agenda item is not the user.
17. The computer-implemented method of claim 11, and further comprising
identifying a suggested time for adding the agenda item to the agenda for the given entry on the to-do list,
generating a user actuatable time selection element for each suggested time; and
detecting user actuation of a given time selection element to select a time for the agenda item.
17. The computing system of claim 11, wherein
the agenda management system comprises:
time suggestion logic configured to identify a suggested time for adding the agenda item to the agenda for the given entry on the to-do list,
the agenda interaction logic is configured to surface a user actuatable time selection element for each suggested time and detects user actuation of a given time selection element to select a time for the agenda item.
18. A computer-implemented method comprising:




generating a to-do list user interface with a user actuatable list element corresponding to each list entry on a to-do list associated with a user;
generating an agenda user interface with a user actuatable agenda element corresponding to each agenda item on an agenda associated with the user;


detecting a first flick gesture on a given user actuatable agenda element on the agenda user interface, the given user actuatable agenda element corresponding to a given agenda item;
based on the first flick gesture, adding an entry on the to-do list for the given agenda item;

based on the second flick gesture, adding an agenda item to the agenda for the given list entry;


identifying a set of suggested times for the agenda item based on information in the agenda associated with the user;
generating a set of time display elements, representing the set of suggested times, and a time selection user input mechanism;
selecting one of the suggested times based on user actuation of the time selection user input mechanism; and
configuring the agenda item, added to the agenda associated with the user, with the selected one of the suggested times.
A computing system, comprising:
at least one processor; and

generate a user's to-do list on a to-do list user interface with a user actuatable list element corresponding to each list entry on the to-do list user interface;
surface a user's agenda for the user on an agenda interface, with a user actuatable agenda element corresponding to each agenda item on the user's agenda;
detect a user flick gesture on a given user actuatable agenda element on the agenda interface corresponding to a given agenda item, and in response to the detected flick gesture on the agenda interface, add an entry on the user's to-do list, for the given agenda item on the user's agenda;
detect a user flick gesture on a given user actuatable list element on the to-do list 

based on the detected flick gestures, add an agenda item to the user's agenda, for the given entry on the user's to-do list corresponding to the given user actuatable list element;
identify a set of suggested times for the agenda item based on information in the agenda associated with the user;
surface a set of time display elements, representing the set of suggested times, and a time selection user input mechanism;
select one of the suggested times based on user actuation of the time selection user input mechanism; and
configure the agenda item, added to the agenda associated with the user, with the selected one of the suggested times.

19. The computing system of claim 18 wherein the information identifies free time slots in the agenda associated with the user.
20. The computer-implemented method of claim 18, and further comprising:
identifying a creator of each agenda item;
generating an ownership indicator corresponding to each agenda item indicative of the identified creator of the corresponding agenda item;
identifying a creator of the given agenda item in response to detection of the first flick gesture on the given user actuatable agenda element;
determining whether the creator of the given agenda item is the user; and
adding the entry on the to-do list for the given agenda item based on the determination.
20. The computing system of claim 18 wherein the instructions cause the computing system to:
identify a creator of each agenda item and generate an ownership indicator corresponding to each agenda item indicative of the identified creator of the corresponding agenda item;
identify a creator of the given agenda item in response to detection of the flick gesture on the given user actuatable agenda element and to determine whether the creator of the given agenda item is the user; and
process the flick gesture detected on the given user actuatable agenda element based on the determination.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (hereinafter Bradley), US 2010/0332280 A1, in view of Zutphen, 2016/0050168 A1.

Regarding independent claim 1, Bradley teaches a method performed by a computing system (Abstract), the method comprising:
generating a to-do list user interface (Fig. 3, 300; [0032]-[0033] “The task definition file contains a number of criteria which can be tracked and used to automatically manipulate the to-do list”) comprising a user list element corresponding to a particular entry on a to-do list (Fig. 3, 305-325; [0033] “the to-do task definitions (305-325) contain a number of criteria which describe the task, the environment in which the task is performed and other information”) associated with a user ([0020] describes these to-do lists comprise the various tasks that the individual or group needs to accomplish), and a user input mechanism actuatable to perform a to-do list management function (Fig. 3, 330, 335, 340, 345) comprising at least one of:
this button allows the user to add a new task);
deleting an existing entry on the to-do list (Fig. 3, 335; [0037] this button allows the user to delete a selected task); or
modifying an existing entry on the to-do list (Fig. 3, 340; [0037] this button allows the user to modify a selected task);
Bradley does not expressly disclose
comprising a user actuatable list element corresponding to a particular entry on a to-do list;
generating an agenda associated with the user, the agenda comprising an agenda item having an associated time period;
detecting a flick gesture on the user actuatable list element on the to-do list user interface; and
adding, based on the detected flick gesture, an agenda item to the agenda associated with the user, the added agenda item corresponding to the particular entry on the to-do list.
However, in the same field of endeavor, Zutphen teaches
comprising a user actuatable list element corresponding to a particular entry on a to-do list ([0069]; Fig. 2; [0073]; [0086] describes the items in the “to-do” list are actionable (i.e. actuatable));
generating an agenda associated with the user, the agenda comprising an agenda item having an associated time period (Fig. 3; [0076]-[0077] The “Future area” is interpreted as the claimed agenda wherein the listed items such as tasks to be done in a period of future time by the user);
detecting a flick gesture on the user actuatable list element on the to-do list user interface ([0069] describes the plate functions like a to-do list and work management area and the data objects presented on the plate act as the “to-do” item; Fig. 4; [0081] describes detecting a user swipe gesture which is equivalent to a flick gesture on an item or an actuatable list element on the Present to-do list to move the item to the Future list); and
adding, based on the detected flick gesture, an agenda item to the agenda associated with the user, the added agenda item corresponding to the particular entry on the to-do list ([0082]-[0083] describes the item in the Present list is moved to the Future list upon a swipe to the right).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of moving a task item in a Present to-do list to a Future list using a swipe gesture to the right as suggested in Zutphen into Bradley’s system because both of these systems are addressing a method for implementing an action-based to-do list, and by incorporating the teaching of Zutphen into Bradley would improve the integrity of Bradley's system by supporting the movement of to-do item based on a user gesture.

Regarding dependent claim 2, the combination of Bradley and Zutphen teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Zutphen further teaches

generating an updated to-do list user interface without the user actuatable list element corresponding to the particular entry ([0081]-[0083] describes swiping an item from the “Present” into the Future, that is the item is removed from the Present list and added to the Future list).

Regarding dependent claim 3, the combination of Bradley and Zutphen teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Zutphen further teaches
generating an agenda user interface comprising a user actuatable agenda element corresponding to each agenda item on the agenda associated with the user ([0069]; Fig. 2; [0073]; [0086] describes the items in any list areas are actionable (i.e. actuatable)).

Regarding dependent claim 4, the combination of Bradley and Zutphen teaches all the limitations as set forth in the rejection of claim 3 that is incorporated. Zutphen further teaches
detecting a flick gesture on a given user actuatable agenda element on the agenda user interface that corresponds to a given agenda item, and
in response to the detected flick gesture on the agenda user interface, adding an entry on the to-do list, for the given agenda item ([0078] “the systems and the synchronized single-action graphical user interface(s) of the instant invention allow the detecting a user swipe gesture which is equivalent to a flick gesture on an item or an actuatable list element on the Future list to move the item to the Present list).

Regarding dependent claim 5, the combination of Bradley and Zutphen teaches all the limitations as set forth in the rejection of claim 4 that is incorporated. Zutphen further teaches
removing the given agenda item from the agenda; and
generating an updated agenda user interface without the given user actuatable agenda element corresponding to the given agenda item ([0078] describes the item from the Future is moved  into the Present, that is the item is removed from the Future  list).

Claims 6-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley, in view of Zutphen, further in view of Singh et al. (hereinafter Singh), US 2017/0063867 A1.

Regarding dependent claim 6, the combination of Bradley and Zutphen teaches all the limitations as set forth in the rejection of claim 5 that is incorporated. The combination of Bradley and Zutphen does not expressly disclose 
identifying a creator of each agenda item; and 

However, in the same field of endeavor, Singh teaches 
identifying a creator of each agenda item (Fig. 4, 410; [0068] “At block 410, the method identifies the first user as the record owner (e.g., the event organizer)”); and
generating an ownership indicator corresponding to each agenda item indicative of the identified creator of the corresponding agenda item (Fig. 4, 412; para [0068] “at block 412, unique identifier generator 182 generates a unique identifier of the record owner”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of identifying and generating owner property for a record as suggested in Singh into Bradley and Zutphen’s system because both of these systems are addressing the need of creating records with ownership property, and by incorporating the teaching of Singh into Bradley and Zutphen would improve the integrity of Bradley and Zutphen 's system by including an ownership indicator in the agenda item record (Singh, [0005]).

Regarding dependent claim 7, the combination of Bradley, Zutphen and Singh teaches all the limitations as set forth in the rejection of claim 5 that is incorporated. Singh further teaches 
identifying a creator of the given agenda item (Fig. 17, 804, 806; para [0124]-[0125]) in response to detection of the flick gesture on the given user actuatable agenda element (Fig. 17, 802; para [0124]);

processing the flick gesture detected on the given user actuatable agenda element based on the determination (Fig. 17,806->NO->808, 806->YES->810; para [0125]-[0126]).

Regarding dependent claim 8, the combination of Bradley, Zutphen and Singh teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. Singh further teaches 
inhibiting removal of the given agenda item from the agenda in response to the ownership identifier logic determining that the creator of the given agenda item is not the user (Fig. 17; 806->NO->808; para [0125]).

Regarding independent claim 11, Bradley teaches a computer-implemented method (Abstract) comprising:
generating a representation of a to-do list (Fig. 3, 300; [0032]-[0033] “The task definition file contains a number of criteria which can be tracked and used to automatically manipulate the to-do list”), associated with a user ([0020] describes these to-do lists comprise the various tasks that the individual or group needs to accomplish), with a list entry corresponding to each entry on the to-do list (Fig. 3, 305-325; [0033] “the to-do task definitions (305-325) contain a number of criteria which describe the task, the environment in which the task is performed and other information”).
Bradley does not expressly disclose

detecting a flick gesture on a given agenda element, on the agenda interface, corresponding to a given agenda item;
identifying a creator of the given agenda item;
determining whether the creator of the given agenda item corresponds to the user; and
based on the determination, adding an entry to the to-do list, associated with the user, wherein the added entry to the to-do list corresponds to the given agenda item on the agenda.
However, in the same field of endeavor, Zutphen teaches
generating a representation of an agenda, associated with the user, on an agenda interface, with a user actuatable agenda element corresponding to each agenda item on the agenda (Fig. 3; [0076]-[0077] The “Future area” is interpreted as the claimed agenda wherein the listed items such as tasks to be done in a period of future time by the user); and
detecting a flick gesture on a given agenda element, on the agenda interface, corresponding to a given agenda item ([0069] describes the plate functions like a to-do list and work management area and the data objects presented on the plate act as the “to-do” item; [0078] “the systems and the synchronized single-action graphical user interface(s) of the instant invention allow the user to move the item ad hoc to the “Present” area at any time by, for example, going into the “Future” area and swiping the detecting a user swipe gesture which is equivalent to a flick gesture on an item or an actuatable list element on the Future list to move the item to the Present list).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of moving a task item in a Future list to a Present to-do list using a swipe gesture to the left as suggested in Zutphen into Bradley’s system because both of these systems are addressing a method for implementing an action-based to-do list, and by incorporating the teaching of Zutphen into Bradley would improve the integrity of Bradley's system by supporting the movement of to-do item based on a user gesture.
The combination of Bradley and Zutphen does not expressly disclose
identifying a creator of the given agenda item;
determining whether the creator of the given agenda item corresponds to the user; and
based on the determination, adding an entry to the to-do list, associated with the user, wherein the added entry to the to-do list corresponds to the given agenda item on the agenda.
However, in the same field of endeavor, Singh teaches
identifying a creator of the given agenda item (Fig. 17, 804, 806; para [0124]-[0125]);
determining whether the creator of the given agenda item corresponds to the user (Fig. 17, 806; para [0125]); and
Singh discloses owner of the record can modify the proposed record modification. Zutphen teaches allowing the user to move the item ad hoc to the “Present” area at any time by, for example, going into the “Future” area and swiping the object into the “Present” area” in [0078]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of verifying the creator of an record to allow modification of the record as suggested in Singh into into Bradley and Zutphen’s system because both of these systems are addressing a method for managing assigning records or tasks, and by incorporating the teaching of Singh into Bradley and Zutphen would improve the integrity of Bradley and Zutphen's system by supporting the verification of the ownership of a selected task to allow the movement of the task.

Regarding dependent claim 12, the combination of Bradley, Zutphen and Singh teaches all the limitations as set forth in the rejection of claim 11 that is incorporated. Bradley further teaches
generating a to-do list user interface (Fig. 3, 300; [0032]-[0033] “The task definition file contains a number of criteria which can be tracked and used to automatically manipulate the to-do list”) with  a user list element corresponding to each entry on the to-do list (Fig. 3, 305-325; [0033] “the to-do task definitions (305-325) contain a number of criteria which describe the task, the environment in which the task describes these to-do lists comprise the various tasks that the individual or group needs to accomplish). Zutphen teaches a user actuatable list element ([0069]; Fig. 2; [0073]; [0086] describes the items in the “to-do” list are actionable (i.e. actuatable)).

Regarding dependent claim 13, the combination of Bradley, Zutphen and Singh teaches all the limitations as set forth in the rejection of claim 12 that is incorporated. Zutphen further teaches
detecting a flick gesture on a given user actuatable list element on the to-do list user interface corresponding to a given entry on the to-do list ([0069] describes the plate functions like a to-do list and work management area and the data objects presented on the plate act as the “to-do” item; Fig. 4; [0081] describes detecting a user swipe gesture which is equivalent to a flick gesture on an item or an actuatable list element on the Present to-do list to move the item to the Future list); and
in response to the detected flick gesture, adding an agenda item to the agenda, for the given entry on the to-do list ([0082]-[0083] describes the item in the Present list is moved to the Future list upon a swipe to the right).

Regarding dependent claim 14, the combination of Bradley, Zutphen and Singh teaches all the limitations as set forth in the rejection of claim 13 that is incorporated. Zutphen further teaches
removing the given entry from the to-do list; and
describes swiping an item from the “Present” into the Future, that is the item is removed from the Present list and added to the Future list).

Regarding dependent claim 15, the combination of Bradley, Zutphen and Singh teaches all the limitations as set forth in the rejection of claim 11 that is incorporated. Zutphen further teaches
removing the given agenda item from the agenda; and
generating an updated agenda interface without the given user actuatable agenda element corresponding to the given agenda item ([0078] describes the item from the Future is moved  into the Present, that is the item is removed from the Future  list).

Regarding dependent claim 16, the combination of Bradley, Zutphen and Singh teaches all the limitations as set forth in the rejection of claim 15 that is incorporated. Singh further teaches
inhibiting removal of the given agenda item from the agenda in response to determining that the creator of the given agenda item is not the user (Fig. 17; 806->NO->808; para [0125]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley, in view of Zutphen, further in view of Wang et al. (hereinafter Wang), US 2016/0350719 A1.

Regarding dependent claim 9, the combination of Bradley and Zutphen teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Zutphen further teaches 
identifying a set of suggested date for the agenda item (Fig. 5; [0082]-[0083] displays a list of suggested dates);
generating a set of date display elements, representing the set of suggested dates, and a date selection user input mechanism (Fig. 5; [0082]-[0083] displays a list of suggested dates. User can select an option to set date to display);
selecting one of the suggested dates based on user actuation of the date selection user input mechanism (Fig. 5; [0082]-[0083] “things brought into the future are brought there with the instruction of when the user will carry them out (e.g., in a few hours, tomorrow, in two weeks, month, etc.)”); and
configuring the agenda item, added to the agenda associated with the user, with the selected one of the suggested dates (Fig. 5; [0082]-[0083] “things brought into the future are brought there with the instruction of when the user will carry them out (e.g., in a few hours, tomorrow, in two weeks, month, etc.)”).
The combination of Bradley and Zutphen does not expressly disclose a set of suggested times.
times (Fig. 4, 400; [0025] “each potential calendar entry is included in information 400 as an image”; Fig. 4, 410-430; [0026] “Images 410, 420 and 430 can be retrieved from, for example, an email server/program (or other system entity) that has access to the calendar corresponding to the user (e.g., calendar 200 in FIGS. 2 and 3)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the identifying and presenting a set of suggested dates in Bradley and Zutphen to a set of suggested times as suggested in Wang because both of these systems are addressing presenting suggestion options to add a task to a calendar. One would be motivated to make such modification to give user options to move a selected task to an available timeslot of an available date.

Regarding dependent claim 10, the combination of Bradley, Zutphen and Wang teaches all the limitations as set forth in the rejection of claim 9 that is incorporated. Wang further teaches 
identifying the set of suggested times based on information that identifies free time slots in the agenda associated with the user ([0026]-[0027] user’s calendar is checked for available time slots).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley, in view of Zutphen, in view of Singh, and further in view of Wang.

dependent claim 17, the combination of Bradley, Zutphen and Singh teaches all the limitations as set forth in the rejection of claim 11 that is incorporated.
Zutphen further teaches
identifying a suggested date for adding the agenda item to the agenda for the given entry on the to-do list (Fig. 5; [0082]-[0083] displays a list of suggested dates),
generating a user actuatable date selection element for each suggested date (Fig. 5; [0082]-[0083] displays a list of suggested dates. User can select an option to set date to display); and
detecting user actuation of a given date selection element to select a date for the agenda item (Fig. 5; [0082]-[0083] displays a list of suggested dates. User can select an option to set date to display).
The combination of Bradley, Zutphen and Singh does not expressly disclose a suggested time.
However, in the same field of endeavor, Wang teaches a suggested time (Fig. 4, 400; [0025] “each potential calendar entry is included in information 400 as an image”; Fig. 4, 410-430; [0026] “Images 410, 420 and 430 can be retrieved from, for example, an email server/program (or other system entity) that has access to the calendar corresponding to the user (e.g., calendar 200 in FIGS. 2 and 3)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the identifying and presenting a suggested date in Bradley, Zutphen and Singh to a suggested time as suggested in Wang because both of these systems are addressing presenting suggestion options to add a task to a .

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley, in view of Zutphen, and further in view of Wang.

Regarding independent claim 18, Bradley teaches a computer-implemented method (Abstract) comprising:
generating a to-do list user interface (Fig. 3, 300; [0032]-[0033] “The task definition file contains a number of criteria which can be tracked and used to automatically manipulate the to-do list”) with a user list element corresponding to each list entry on a to-do list (Fig. 3, 305-325; [0033] “the to-do task definitions (305-325) contain a number of criteria which describe the task, the environment in which the task is performed and other information”) associated with a user ([0020] describes these to-do lists comprise the various tasks that the individual or group needs to accomplish).
Bradley does not expressly disclose
the user list element is actuatable;
generating an agenda user interface with a user actuatable agenda element corresponding to each agenda item on an agenda associated with the user;
detecting a first flick gesture on a given user actuatable agenda element on the agenda user interface, the given user actuatable agenda element corresponding to a given agenda item;

detecting a second flick gesture on a given user actuatable list element on the to-do list user interface, the given user actuatable list element corresponding to a given list entry;
based on the second flick gesture, adding an agenda item to the agenda for the given list entry;
identifying a set of suggested times for the agenda item based on information in the agenda associated with the user;
generating a set of time display elements, representing the set of suggested times, and a time selection user input mechanism;
selecting one of the suggested times based on user actuation of the time selection user input mechanism; and
configuring the agenda item, added to the agenda associated with the user, with the selected one of the suggested times.
However, in the same field of endeavor, Zutphen teaches
the user list element is actuatable ([0069]; Fig. 2; [0073]; [0086] describes the items in the “to-do” list are actionable (i.e. actuatable));
generating an agenda user interface with a user actuatable agenda element corresponding to each agenda item on an agenda associated with the user (Fig. 3; [0076]-[0077] The “Future area” is interpreted as the claimed agenda wherein the listed items such as tasks to be done in a period of future time by the user);

based on the first flick gesture, adding an entry on the to-do list for the given agenda item ([0078] “the systems and the synchronized single-action graphical user interface(s) of the instant invention allow the user to move the item ad hoc to the “Present” area at any time by, for example, going into the “Future” area and swiping the object into the “Present” area” describes detecting a user swipe gesture which is equivalent to a flick gesture on an item or an actuatable list element on the Future list to move the item to the Present list);
detecting a second flick gesture on a given user actuatable list element on the to-do list user interface, the given user actuatable list element corresponding to a given list entry ([0069] describes the plate functions like a to-do list and work management area and the data objects presented on the plate act as the “to-do” item; Fig. 4; [0081] describes detecting a user swipe gesture which is equivalent to a flick gesture on an item or an actuatable list element on the Present to-do list to move the item to the Future list);
based on the second flick gesture, adding an agenda item to the agenda for the given list entry ([0082]-[0083] describes the item in the Present list is moved to the Future list upon a swipe to the right).
identifying a set of suggested dates for the agenda item based on information in the agenda associated with the user (Fig. 5; [0082]-[0083] displays a list of suggested dates);
date display elements, representing the set of suggested dates, and a date selection user input mechanism (Fig. 5; [0082]-[0083] displays a list of suggested dates. User can select an option to set date to display);
selecting one of the suggested dates based on user actuation of the dates selection user input mechanism (Fig. 5; [0082]-[0083] “things brought into the future are brought there with the instruction of when the user will carry them out (e.g., in a few hours, tomorrow, in two weeks, month, etc.)”); and
configuring the agenda item, added to the agenda associated with the user, with the selected one of the suggested dates (Fig. 5; [0082]-[0083] “things brought into the future are brought there with the instruction of when the user will carry them out (e.g., in a few hours, tomorrow, in two weeks, month, etc.)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of moving a task item between a Present to-do list and a Future list using a swipe gesture to the right or left as suggested in Zutphen into Bradley’s system because both of these systems are addressing a method for implementing an action-based to-do list, and by incorporating the teaching of Zutphen into Bradley would improve the integrity of Bradley's system by supporting the movement of to-do item based on a user gesture.
The combination of Bradley and Zutphen does not expressly disclose a set of suggested times.
However, in the same field of endeavor, Wang teaches a set of suggested times (Fig. 4, 400; [0025] “each potential calendar entry is included in information 400 as an image”; Fig. 4, 410-430; [0026] “Images 410, 420 and 430 can be retrieved from, for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the identifying and presenting a set of suggested dates in Bradley and Zutphen to a set of suggested times as suggested in Wang because both of these systems are addressing presenting suggestion options to add a task to a calendar. One would be motivated to make such modification to give user options to move a selected task to an available timeslot of an available date.

Regarding dependent claim 19, the combination of Bradley, Zutphen and Wang teaches all the limitations as set forth in the rejection of claim 19 that is incorporated. Wang further teaches wherein the information identifies free time slots in the agenda associated with the user ([0026]-[0027] user’s calendar is checked for available time slots).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley, in view of Zutphen, in view of Wang, and further in view of Singh.

Regarding dependent claim 20, the combination of Bradley, Zutphen and Wang teaches all the limitations as set forth in the rejection of claim 18 that is incorporated. The combination of Bradley, Zutphen and Wang does not expressly disclose
identifying a creator of each agenda item;

identifying a creator of the given agenda item in response to detection of the first flick gesture on the given user actuatable agenda element;
determining whether the creator of the given agenda item is the user; and
adding the entry on the to-do list for the given agenda item based on the determination.
However, in the same field of endeavor, Singh teaches
identifying a creator of each agenda item (Fig. 4, 410; [0068] “At block 410, the method identifies the first user as the record owner (e.g., the event organizer)”);
generating an ownership indicator corresponding to each agenda item indicative of the identified creator of the corresponding agenda item (Fig. 4, 412; para [0068] “at block 412, unique identifier generator 182 generates a unique identifier of the record owner”);
identifying a creator of the given agenda item (Fig. 17, 804, 806; para [0124]-[0125]) in response to detection of the first flick gesture on the given user actuatable agenda element (Fig. 17, 802; para [0124]);
determining whether the creator of the given agenda item is the user (Fig. 17, 806; para [0125]); and
adding the entry on the to-do list for the given agenda item based on the determination (Fig. 17, 816; para [0128]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of creating .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
GREB et al.  (US 2008/0177609 A1) teaches the association between the task and the appointment represents when a user intends to address the task relative to the appointment.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134.  The examiner can normally be reached on M-TH 8:30-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER TO can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143